PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of Mifune et al.
Appl. No.: 16/911,468
Filed: 25 Jun 2020
For:  ILLUMINATING DEVICE
::::::::


DECISION ON PETITION
   UNDER 37 CFR 1.181





This is a decision on the petition under 37 CFR. 1.181(a)(3), filed on March 15, 2021, requesting the consideration of document (AW) listed in the Information Disclosure Statement of October 29, 2020. 

The petition is DISMISSED AS MOOT. 

A review of the application prosecution history reveals the document (AW) listed in the Information Disclosure Statement of October 29, 2020 was considered and initialed on the form PTO-1449 by the examiner in the Corrected Notice of Allowability mailed on April 5, 2021.  
Therefore, the petition is dismissed as moot, as the relief requested has already been provided. 

Any questions regarding this decision should be directed to Diane Lee, Supervisory Patent Examiner, at phone number 571-272-2399.

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/Gregory J Toatley Jr/
_______________________
Gregory J. Toatley, Jr., Director
Technology Center 2800
Semiconductors, Electrical and Optical
Systems and Components

GJT:dl:dr